Citation Nr: 0633867	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating higher than 10 percent for right heel 
fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied a rating higher than 10 percent for 
right heel stress fracture residuals and also denied service 
connection for back and left foot disorders.  In a February 
2004 rating decision, the RO granted service connection for 
the latter two disorders, with 20 and 10 percent evaluations 
respectively, and continued the 10 percent evaluation for 
right heel stress fracture residuals.  Although the veteran 
indicated in a November 2004 letter that his disorders had 
worsened, he did not specifically disagree with the 
evaluations assigned in the February 2004 rating decision, so 
there is no issue on appeal as to the propriety of those 
evaluations.  See 38 C.F.R. § 20.201 (2006) (while special 
wording is not required in a notice of disagreement, it must 
be in terms that can reasonably be construed as disagreement 
with an adjudicative determination of an agency of original 
jurisdiction and a desire for appellate review).

For the reasons explained below, the claim for a rating 
higher than 10 percent for right heel fracture residuals is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran of further 
action required on his part.


REMAND

The veteran has been service-connected for right heel 
fracture residuals since September 1969.  He has been 
evaluated, however, under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5278, applicable to claw foot/pes cavus.  Significantly, 
the veteran was diagnosed during service with both a right 
heel stress fracture and right foot pes cavus.  At the 
December 2002 VA examination, the veteran walked without a 
limp with good tip toe and heel walking.  Subsequent private 
treatment records of Dr. "E.M.," however, indicated that 
the veteran had difficulty walking (May 2003) and loss of 
motion and arthritis of loss of motion of some right foot 
toes (November 2003).

It is not clear whether the veteran has been consistently 
evaluated for right heel fracture residuals under DC 5278 by 
analogy, or whether he has also been evaluated for right foot 
pes cavus.  In addition, there are conflicts between the 
December 2002 VA examination findings, which is the last 
relevant VA examination of record, and those of Dr. "E.M."  
Therefore, a new VA examination is warranted, followed by 
readjudication of the claim to clarify the precise disorder 
for which the veteran is being evaluated and to determine if 
separate evaluations are warranted for the veteran's right 
foot symptoms.  See Esteban v. Brown, 6 Vet. App. 259, 261-
262 (1994) (a veteran may be entitled to separate ratings for 
different residuals of an injury if the symptomatology is not 
overlapping).

In addition, although the RO sent the veteran a November 2002 
VCAA letter regarding his claim, a new VCAA letter should be 
sent in light of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and other Court precedents that have clarified the 
VCAA notification requirements since November 2002.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
that complies with all of the elements of 
the VCAA notification requirements as 
explained in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
all other applicable precedents.

2.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA orthopedic examination to determine 
the severity of his service-connected 
right heel stress fracture residuals.  
The claims folder must be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should review the service 
medical records and indicate which 
current right foot symptoms are 
attributable to the service-connected 
right heel fracture residuals.  The 
examiner should then indicate whether he 
or she considers the right heel fracture 
residuals to be moderate, moderately 
severe, or severe, and whether there is 
functional impairment above and beyond 
any limitation of motion objectively 
demonstrated, such as during flare-ups, 
due to the extent of the veteran's pain, 
painful motion, weakness, premature or 
excess fatigability, or incoordination.  
The examiner should also indicate whether 
any of the veteran's toes tend to 
dorsiflexion, whether there is limitation 
of dorsiflexion at the ankle to a right 
ankle, whether there is shortened plantar 
fascia, marked tenderness under the 
metatarsal heads, contraction of the 
plantar fascia with dropped forefoot, 
hammer toes, painful callosities, or 
marked varus deformities.  The veteran's 
gait should also be described.

If no opinion can be rendered as to any 
of the above questions, an explanation 
should be set forth discussing why a 
response is not possible or feasible.  
The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  Then, review the additional evidence 
and readjudicate the claim, considering 
all potentially applicable diagnostic 
codes and the possibility of separate 
ratings.  Esteban v. Brown, 6 Vet. App. 
at 261-262.  When this development has 
been completed, and if the benefits 
sought are not granted, the case should 
be returned to the Board for further 
appellate consideration after compliance 
with appropriate appellate procedures, 
including issuance of a Supplemental 
Statement of the Case.

No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted 
in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


